DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 8/22/2022, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1, 8 and 18 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0034], [0061], [0079] and [0114] of the specification.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 8/22/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, see the middle of page 9 to page 10 of applicant’s remarks, filed on 8/22/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,558,656 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabs et al., US 2007/0168324 A1 (hereinafter “Grabs”) in view of Carey et al, US 2001/0049685 A1 (hereinafter “Carey”) in further view of Li et al., US 2011/0055290 A1 (hereinafter “Li”) in further view of Osborne et al., US 2011/0004603 A1 (hereinafter “Osborne”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Grabs discloses a method for processing write requests across a plurality of data repositories, the method comprising:
receiving a write request from a client device identifying a plurality of nodes in a graph projection (Grabs, [0020]-[0022], see client application 220 submits a query to database system, XML-query-optimizing database front end performs query plan generation in an optimized manner and query optimizer receives query plan and generates an execution plan based on query plan; Grabs, [0024]-[0026], see parser parses query to yield an abstract syntax tree [i.e., graph projection], operation generator then transforms the abstract syntax tree into a unified tree structure, the Algebrizer converts the relational operations in the unified tree to algebraic expressions in a log-op tree, where an XML-specific optimization component of the query optimizer takes the log-op tree and optimizes XML-related subqueries; Grabs, Fig. 1, see client application 220 [i.e., client device], query 305, query plan 315 and query optimizer 320; and Grabs, Fig. 2, see abstract syntax tree 325a [i.e., graph projection]) 

verifying that the request is valid based on determining that a given node of the plurality of nodes appearing first in the order corresponds to an immediate child of a root node of the graph projection of the object schema-based API and that subsequent nodes of the plurality of nodes are reachable from the given node (Grabs, [0030]-[0033], see verifying that the query is valid by making sure it can traverse through the query tree from top node through descendant nodes);
generating a plurality of subqueries to satisfy the write request (Grabs, [0030]-[0033], see query tree and going from the root node to select nodes to retrieve data and each subtree of the query tree implements a scalar subquery), 
while traversing the navigable path through the graph projection to execute the write request, for a current node of the navigable path through the graph projection 
identifying one or more nodes of the plurality of nodes in the navigable path through the graph projection sharing an association with a data repository associated with the current node and upon which execution of a write operation associated with the current node depends (Grabs, [0034] and [0043], see two or more subqueries are identified each of which are directed towards the same data set in the database; and Grabs, Fig. 7, step 820 “Identify scalar subtrees for replacement”);
coalescing a set of subqueries associated with the current node and the identified one or more nodes into a single subquery directed to the data repository associated with the current node (Grabs, [0035] and [0043], see subqueries are replaced with a new subquery which queries the data set in the database; and Grabs, Fig. 7, step 830 “Replace identified subtrees with single subquery”);
executing the single subquery to perform write operations for the current node and the identified one or more nodes at the data repository associated with the current node (Grabs, [0043], see the new subquery which queries the data set in the database); and
of the object schema-based API with executing the single subquery (Grabs, [0024], see the query optimizer generates the resulting execution plan which is submitted to the storage processor for execution).
On the other hand, Carey discloses of an object schema-based application programming interface (API) (Carey, [0061], see the Object-Oriented Call Level Interface is an API);
traversing the graph projection of the object schema-based API to identify a navigable path through the graph projection of the object schema-based API based on an order in which the plurality of nodes are identified in the write request (Carey, [0062], see where schemas of types of intermediate nodes referenced in path expressions are obtained through the interface and traversing path expressions in a query graph [i.e., graph projection] of the query; and Carey, [0061], see the Object-Oriented Call Level Interface is an API);
wherein each subquery is generated based on an object schema definition associated with a node in the navigable path through the graph projection of the object schema-based API (Carey, [0103]-[0107] and [0110], see, illustrated in the example, query rewrite transformations being applied to a first subquery; and Carey, [0062], see the schema access component is called during query compilation to describe the schemas of objects contained in the collections that are referenced in the queries and that collections that are views are interrogated during query compilation to extract the view definitions that implement them).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carey’s teachings to Grabs’s system.  A skilled artisan would have been motivated to do so in order to improve query optimization with deferred updates and autonomous sources, see Carey, [0015].  In addition, both/all of the references (Grabs and Carey) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as querying data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Li discloses executing one or more subqueries to write data to other nodes at a same level of the graph projection as the current node in parallel (Li, [0032], see balancing the loads across the processing nodes in the parallel database; Li, [0033], see distributing data for parallel processing by hashing at a certain level of the hierarchy; and Li, [0040], see the rewritten/divided query into multiple subqueries are executed in parallel in the processing nodes of a parallel database).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teachings to the combination of Grabs and Carey.  A skilled artisan would have been motivated to do so in order to balance servers’ loads to answer multiple queries concurrently, see Li, [0006].  In addition, both/all of the references (Grabs, Carey and Li) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as querying data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Osborne discloses verifying that the write request is valid (Osborne, [0083], see at step 162, the write process 160 determines if the action request is a valid write request. In one embodiment, the determination if the write request is valid is determined by validating the action request against metadata 68; and Osborne, [0087]-[0090], , see at step 172, the write process 160 then assigns the dialogue record created along with the objects to the response to the caller of the write process 160. The write process 160 then skips to step 178; At step 173, write process 160 sets the property on the physical object and test to see if it is okay at step 174. If it is determined at step 174 that the set property on physical object is without error, then the write process 160 returns to repeat step 164-174. However, if it is determined at step 174 that the set property on the physical object 82 is in error, then the write process 160 determines if the error is a redirection or exception at step 175; At step 175, write process 160 determines if the action is to be redirected. If it is determined that at step 175 that the response is to be redirected, then the write process 160 skips to step 177. However, if it is determined at step 175 that the action is not to be redirected, then the write process 160 determines the appropriate an exception message explaining why the action is not valid and then skips to step 178; At step 177, the write process 160 determines the appropriate process for redirecting the action request. A redirection is constructed with an identifier to a new dialog model that can be used to recover from the error. The recovery usually involves invoking the write process; At step 178, the write process 160 returns the assigned response to the caller, and then exits at step 179, see description of the steps from going from memory to memory [i.e., where a tree is stored as memory addresses referring to other memory addresses in memory] to see if the write request is valid).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Osborne’s teachings to the combination of Grabs, Carey and Li.  A skilled artisan would have been motivated to do so in order to virtually eliminate the representational gaps between the user interface and the domain and the domain and the data source, which allows the user interface to be very close to the domain and the domain to be very close to the data source, see Osborne, [0026].  In addition, both/all of the references (Grabs, Carey, Li and Osborne) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as querying data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Grabs discloses a system, comprising:
a processor (Grabs, [0045], see processor); and
a memory comprising instructions which, when executed on the processor (Grabs, [0045], see memory and program code).
With respect to claim 15, Grabs discloses a non-transitory computer-readable medium comprising instructions (Grabs, [0045], see memory and program code).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, the combination of Grabs, Carey, Li and Osborne discloses further comprising:
identifying data repositories associated with one or more peer nodes at a same level of the navigable path through the graph projection of the object schema-based API as the current node (Grabs, [0035] and [0043], see path and query plan; and Grabs, Fig. 7; and Carey, [0061], see the Object-Oriented Call Level Interface is an API); and
replacing a set of queries directed to the data repository associated with the current node and one or more peer nodes associated with a first data repository with the single subquery (Grabs, [0035] and [0043], see subqueries are replaced with a single query; and Grabs, Fig. 7).

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Grabs, Carey, Li and Osborne discloses wherein the single subquery is generated, at least in part, on the order in which the set of subqueries are to be executed (Grabs, [0024], see query optimizer, where a query optimizer does this).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Grabs, Carey, Li and Osborne discloses wherein the single subquery comprises:
a first group of one or more subqueries coalesced into a first operation to write data associated with the one or more nodes at a lower level of the navigable path through the graph projection of the object schema-based API (Grabs, [0035] and [0043], see subqueries are replaced with a s single query; Grabs, Fig. 7; Grabs, claim 1; and Carey, [0061], see the Object-Oriented Call Level Interface is an API); and
a second operation to write data associated with the current node, the second operation structured to execute upon completion of the first operation (Grabs, [0035] and [0043]; Grabs, Fig. 7; and Grabs, claim 1).

Claims 5 and 12
With respect to claims 5 and 12, the combination of Grabs, Carey, Li and Osborne discloses wherein the navigable path through the graph projection of the object schema-based API represents the order in which the subqueries generated from the write request is to be executed (Grabs, [0029]-[0033], see traversing the query tree; and Carey, [0061], see the Object-Oriented Call Level Interface is an API).

Claims 6 and 13
With respect to claims 6 and 13, the combination of Grabs, Carey, Li and Osborne discloses wherein subqueries associated with lower level nodes in the navigable path through the graph projection of the object schema-based API are to be executed before subqueries associated with higher level nodes in the navigable path through the graph projection of the object schema-based API (Grabs, [0024]; and Grabs, [0029]-[0033], see traversing the query tree; and Carey, [0061], see the Object-Oriented Call Level Interface is an API).

Claims 7, 14 and 20
With respect to claims 7, 14 and 20, the combination of Grabs, Carey, Li and Osborne discloses wherein the write request is part of a batch operation, and wherein a first subquery associated with the current node and generated for the write request is consolidated with a subquery associated with the current node and generated for at least a second write request in the batch operation (Grabs, [0035] and [0043], see subqueries are replaced with a s single query; and Grabs, Fig. 7).

Claim 19
With respect to claim 19, the combination of Grabs, Carey, Li and Osborne discloses wherein the navigable path through the graph projection of the object schema-based API represents the order in which the subqueries generated from the write request is to be executed (Grabs, [0029]-[0033], see traversing the query tree; and Carey, [0061], see the Object-Oriented Call Level Interface is an API), and wherein subqueries associated with lower level nodes in the navigable path through the graph projection of the object schema-based API are to be executed before subqueries associated with higher level nodes in the navigable path through the graph projection of the object schema-based API (Grabs, [0024]; and Grabs, [0029]-[0033], see traversing the query tree; and Carey, [0061], see the Object-Oriented Call Level Interface is an API).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Sonoda Koji et al., EP 1462956, for managing file management information.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 10, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152